Citation Nr: 9920519	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
November 1974 and from March 21, 1980, to April 9, 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on August 
9, 1995.  A transcript of that hearing has been associated 
with the record on appeal.  At the hearing, neither the 
appellant nor his representative raised the issue currently 
on appeal.


FINDINGS OF FACT

1.  A January 1991 rating decision found that onset of the 
appellant's diabetes mellitus was between the appellant's 
periods of service but beyond the one-year presumptive period 
following the appellant's first period of service.

2.  The additional evidence received since the January 1991 
rating decision includes various VA medical records from 
February 1981 to September 1997; the appellant's testimony at 
the August 1995 hearing; and documents, photographs, and 
souvenirs from the appellant's first period of service.

3.  No medical evidence has been presented or secured in this 
case to show that the appellant's diabetes mellitus was 
incurred in service or within the one-year presumptive period 
after service.



CONCLUSION OF LAW

The evidence received since the January 1991 rating decision 
that denied service connection for diabetes mellitus is not 
new and material, and the claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
3.303, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for diabetes 
mellitus.  Service connection for diabetes mellitus was 
denied by a January 1991 rating decision.  The appellant was 
notified of that decision by letter dated February 15, 1991.  
He did not file a notice of disagreement concerning that 
issue within one year of that notice.  Therefore, the 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 C.F.R. 
§§  3.156(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
received since the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App 273 (1996); Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claim of service 
connection for diabetes mellitus was previously denied by the 
RO in a rating decision dated in January 1991.  He did not 
appeal this decision, and it became final.  At that time, the 
RO reviewed service medical records covering both periods of 
the appellant's service; VA medical records dated in October 
1981, November 1981, and September 1990; and the report of a 
December 1981 VA examination.

The RO noted that diabetes had not been treated or diagnosed 
during the first period of active service or within one year 
thereafter.  The RO noted that service medical records from 
the appellant's second period of active service show that the 
appellant reported, at a dental examination five days after 
he entered service, a history of diabetes.  The RO explained 
that a medical board had been conducted and that the 
appellant reported further that he had been diagnosed with 
diabetes at a physical examination approximately one year 
previously.  The RO added that the appellant was released 
from service because of diabetes existing prior to service.  
The RO concluded that the evidence demonstrated that onset of 
the appellant's diabetes mellitus was between the appellant's 
periods of service but beyond the one-year presumptive period 
following the appellant's first period of service.

The additional evidence received since the January 1991 
rating decision, denying the appellant's claim of service 
connection for diabetes mellitus, includes various VA medical 
records from February 1981 to September 1997; the appellant's 
testimony at the August 1995 hearing; and documents, 
photographs, and souvenirs from the appellant's first period 
of service.

The VA medical records reflect outpatient treatment and 
hospitalization for several disabilities including the 
appellant's diabetes mellitus.

In February 1981 the appellant was diagnosed as a borderline 
diabetic.  He reported that he had been diagnosed with 
diabetes and discharged from service after twenty days.  He 
stated that on a subsequent physical examination he was told 
that he did not have diabetes.

In October 1988 the appellant reported that he had been 
diagnosed with diabetes ten years previously.

In February 1992 the appellant reported a history of diabetes 
since 1980.

At a July 1993 VA examination, the appellant reported that he 
had been diagnosed with diabetes in July 1974 in Okinawa.

In September 1997 the appellant reported that he had had 
insulin dependent diabetes mellitus for 26 years.

To the extent that the VA medical records were not previously 
of record, they might be considered new.  However, even if 
this evidence was considered new, it would have to be 
probative, and none of the above-cited records constitutes 
competent evidence showing that the appellant's diabetes 
mellitus was incurred in service or within the one-year 
presumptive periods after service.

To the extent that the evidence reflects treatment for other 
disorders, it is not probative with respect to the issue on 
appeal.  Accordingly, the evidence does not provide a basis 
to reopen the last prior denial of the appellant's claim.

Likewise, the appellant's testimony at the August 1995 and 
the items from the appellant's first period of service are 
not probative of the appellant's claim that diabetes was 
incurred in, or may be presumed to have been incurred in 
service.  Accordingly, the evidence does not provide a basis 
to reopen the last prior denial of the appellant's claim.

To the extent that the appellant contends that diabetes 
mellitus was incurred during his military service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative of the claim on appeal and, therefore, are not 
deemed to be material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu, 2 Vet. App. 492, lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

Similarly, although the records note various dates of onset 
of the appellant's diabetes, including some dates in service 
or within one year thereafter, these are only medical 
histories provided by the appellant.  Mere transcription of 
lay history is not "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for diabetes mellitus.  As noted, the 
evidence that has been received since the last disallowance 
of the appellant's claim is not material to the issue of 
service connection for diabetes mellitus.  Either alone or in 
conjunction with the evidence previously of record, it is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Therefore, the evidence is not new 
and material.  38 C.F.R. § 3.156(a) (1998).

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for diabetes mellitus not having been 
submitted, the claim is not reopened, and the appeal is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

